PER CURIAM.
Original petition of Gerald F. Davis, an inmate at the Montana State Prison, for a writ of habeas corpus.
For the past four years this court has been in constant communication with the petitioner. A like petition was filed with this court resulting in an opinion dated April 25, 1963, 141 Mont. 565, 380 P.2d 880. There we reviewed his petitions up to that date and showed that he had been before the court on special proceedings some eleven times; the opinion in 141 Mont. 565, 380 P.2d 880, made his twelfth appearance. In addition, as of that date, April 25, 1963, he had been before the United States District Court of Montana on at least three occasions; the United States Court of Appeals for the Ninth Circuit once; and the United States Supreme Court once where certiorari was denied. Davis v. State, 368 U.S. 904, 82 S.Ct. 184, 7 L.Ed.2d 99. All of his petitions had been denied. Since his last appeal to this court, he has filed in the Federal Court a motion for a writ of habeas corpus on April 15, 1963. Counsel was appointed for him on May 9, 1963, and his appeal was *326heard on December 3, 1963, at Butte, Montana. On December 20, 1963, his petition was dismissed by United States District Court Judge Murray in Butte, Montana. An order denying the issuance of a certificate of probable cause was handed down on January 21, 1964, and later denied on January 27, 1964, by Judge Murray.
Since the case of Griffin v. Illinois, 351 U.S. 12, 76 S.Ct. 585, 100 L.Ed. 891, the appellate courts of this country have been deluged by petitions like that of Gerald F. Davis. A review of this case shows just one example, the problems faced by the appellate courts of the country resulting from Griffin v. Illinois, supra, and while that opinion opened the doors of appeal for many, there comes a time in any case when no useful purpose would be served by granting further right of review. The petition is denied.